16 Mich. App. 640 (1969)
168 N.W.2d 417
ALGOMA TOWNSHIP
v.
VAN LIEU
Docket No. 5,301.
Michigan Court of Appeals.
Decided March 27, 1969.
*641 Annis & Annis, for plaintiff.
Marcus, McCroskey, Libner, Reamon, Williams & Dilley, for defendants.
BEFORE: QUINN, P.J., and HOLBROOK and T.M. BURNS, JJ.
PER CURIAM:
The plaintiff filed a complaint in the circuit court alleging that the defendants were violating a zoning ordinance which was legally adopted in accordance with CL 1948, § 125.351 et seq. (Stat Ann 1958 Rev § 5.2973 et seq.) and under authority granted by CLS 1961, §§ 125.741-125.744 (Stat Ann 1961 Rev §§ 5.278[21]-5.278[24]). The plaintiff alleges therefore that the defendants are subject to penalties under CLS 1961, § 125.745 (Stat Ann 1961 Rev § 5.278[25]).
The issue is whether the mobile homes owned by the various defendants in this action come within the meaning of the term "house trailer" as used in the Algoma Township zoning ordinance which was effective when this suit was initiated.[1]
The trial court properly noted its responsibility to give full force and effect to the definitions contained in municipal ordinances. Hubbard v. Board *642 of Trustees of Dearborn Retirement System (1947), 319 Mich 395.
After consideration of the evidence presented the trial court determined that the mobile homes in question could not be classified as "* * * vehicle(s) used or intended for use as a conveyance upon the public streets [or] highways."
The court consequently found that since the defendants' "mobile" homes were not within the extremely restricted definition of "house trailer" in the ordinance, they could not be in violation of that ordinance.
We also find that the trial court properly refused to consider the effect that the much broader definition of "house trailer" in the proposed amendment to the township ordinance would have on the present suit.[2]
The plaintiff township proposed the amendments after the trial on the merits of the existing ordinance had begun. It was no abuse of discretion for the trial court to deny that such an ordinance could have any effect on the present litigation. Willingham v. City of Dearborn (1960), 359 Mich 7.
Affirmed.
NOTES
[1]  "For the purpose of this ordinance, a house trailer is hereby defined and declared to apply to any vehicle used, or intended for use, as a conveyance upon the public streets, highways, or railroad, and whether licensed or unlicensed, as such; and shall include self-propelled and non-self-propelled vehicles, box cars, or other railroad cars so designated, constructed, reconstructed, or added to by means of portable accessories, or otherwise in such manner as will permit occupancy thereof as a temporary dwelling or sleeping place for one or more persons, and having no foundation other than wheel jacks or skirting so arranged as to be integral with or portable by said house trailer."
[2]  Proposed amendment to Algoma Township ordinance which was publicly posted January 11, 1968: "Amend Section I, Definitions, House Trailer, to read: House trailer is hereby defined and declared to include any tent, vehicle or any originally movable structure designed or used for residential, dwelling, sleeping or camping purposes, whether temporary or permanently, with or without motive power."